          Case 1:20-cv-05594-DCF Document 41 Filed 07/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       

 Carlos Cuji,

                         Plaintiff,
                                                                               20-cv-5594 (AJN)
                 –v–
                                                                                    ORDER
 Sistina Restaurant Inc, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On October 26, 2020, the Court entered an order referring this case to the assigned

Magistrate Judge for all purposes on the consent of the parties. However, it appears that one of

the Defendants, Gerardo Bruno, has not appeared in this case and did not sign the consent form.

The Court thus vacates its prior order of reference (Dkt. No. 21). The Court will refer the case to

Judge Freeman for general pretrial and for a report and recommendation on any dispositive

motion by separate order. If Mr. Bruno is dismissed from this case or consents to jurisdiction by

a Magistrate Judge, the parties may file a new consent form and the Court will refer the case for

all purposes.


       SO ORDERED.


Dated: July 20, 2021                              __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
